Citation Nr: 1026190	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald F. Thomas II, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 
1991, from October 1992 to August 1995, and from May 1998 to May 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 Regional Office (RO) in Decatur, 
Georgia rating decision, which declined the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in June 2010.  A transcript of the proceeding has been 
associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran alleges that she incurred PTSD as a result of 
personal trauma and sexual harassment that she experienced at the 
hands of superior officers while in the military.  Having 
reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2009).

In support of her claim for PTSD, the Veteran reported multiple 
incidents of unwanted verbal and physical harassment perpetrated 
by superior officers during her periods of military service.  
These included incidents occurring at Fort Dix during basic 
training, at Fort Harrison during Advanced Individual Training, 
and while stationed in Tague, Korea.  Incidents included sexually 
suggestive comments, inappropriate touching, and other words and 
actions from her superiors that the Veteran felt were 
inappropriate to direct at a subordinate.  

In general, the Veteran concedes that she did not 
contemporaneously report the harassment or assaults to 
appropriate military personnel.  However, the Veteran submitted 
statements from two friends.  One friend described conversations 
with the Veteran during her military service wherein the Veteran 
detailed incidents involving sexually explicit comments and other 
inappropriate behavior by superiors.  The Veteran attributed 
nightmares, eating problems, and other issues to these incidents.  
The second letter noted problems eating, sleeping, and 
socializing, as well as with memory and judgment.  The Veteran's 
friend began noticing these problems while the Veteran was still 
in the military.

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than the 
Veteran's records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2009).    

38 C.F.R. § 3.304(f)(4) further provides that VA may submit any 
such evidence as is described under that provision to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  In 
essence, unlike claims for PTSD that do not involve an assertion 
of personal or sexual assault, VA can take into account the 
opinion of a medical professional as to the likelihood that the 
stressor actually occurred, rather than just relying on such a 
professional to determine whether a stressor supports a diagnosis 
of PTSD.

The Board notes that in this case the Veteran has not been 
afforded a VA examination.  Given the reports from the Veteran's 
friends noting contemporaneous complaints of harassing behavior 
and resulting psychological problems, the Board concludes that a 
psychiatric examination is necessary to consider whether the 
evidence of record indicates that a physical assault occurred of 
a nature sufficient to meet the requirements for a psychiatric 
diagnosis pursuant to the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 
3.304(f)(4).  

In addition, during her May 2010 Board hearing, the Veteran 
indicated that she was receiving ongoing treatment from the VA 
for her psychiatric problems.  The RO should also take the 
opportunity to obtain VA medical treatment records from all 
applicable facilities from October 2007 to the present. 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete notice 
as required under the VCAA, to include notice 
of how a disability rating and an effective 
date for the award of benefits are assigned, 
pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain all medical records for the 
Veteran's psychiatric condition from all 
applicable VA treatment facilities from 
October 2007 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be afforded an 
opportunity to provide such medical records.

3.  After completing the above and obtaining 
such documents, to the extent available, 
schedule the Veteran for an appropriate VA 
psychiatric examination, to include an 
interview of the Veteran and any appropriate 
testing.  The claims file should be provided 
to the examiner for review and the examiner 
should indicate whether it has been reviewed. 

The examiner should offer an opinion as to 
whether he or she believes that the claimed 
assaults and harassment actually occurred.  
In reaching an opinion, the examiner should 
consider whether there is evidence of 
behavior changes in service sufficient to 
corroborate that the claimed personal 
assaults and sexual harassment occurred.  
Evidence of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to: a request 
for a transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained 
economic or social behavior changes.   
 
If the Veteran is diagnosed with PTSD or any 
other psychiatric disorder, the examiner is 
requested to provide an opinion as to whether 
the diagnosed disorder is related to any 
confirmed in-service stressor(s).  In this 
regard, the examiner is requested to 
specifically discuss whether each stressor 
meets the criteria required under the DSM-IV 
criteria. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



